DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  This claim appears to be a duplicate of instant claim 7 as both claims depend from claim 1 and have the same material limitations.  It appears the applicant intended to make claim 23 dependent upon independent claim 22.  Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1, 2, 5-7, 9, 11-13, 15, 16-18, 20, and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuta; Hironori et al. (US 20120157368 A1).
Mizuta teaches processing agent composition for semiconductor surface and a method for processing the semiconductor.  The surface treating composition contains a fluorine compound, a carbon radical generating agent, water, an organic solvent and hydroxylamine or a derivative (see abstract and paragraphs 8-9).  The use of the hydroxylamine compound is taught to be in amounts from 0.001-5% or 0.001-1% of the composition (paragraph 45).
Mizuta teaches other compounds found on the semiconductor substrate including copper wiring (paragraphs 10 and 11).
In paragraph 15, Mizuta teaches the fluoride can be in various forms of acidic hydrogen fluoride combined with various basic compounds including hydroxylamine and alkanolamines (aka aminoalcohols) such as monoethanolamine (aka ethanolamine).  These compounds are used in amounts from 0.01-5% or 0.01-1% of the composition (paragraph 41).  Noting that these basic compounds can inherently act as pH adjusting agents.
Mizuta teaches in paragraph 24 the use of various organic solvents for their composition including the use of alkylene glycols such as ethylene glycol and alcohols.  The organic solvents are used in amounts ranging from 80-99% or 95-99% of the composition (paragraph 44).  Water as a non-organic solvent is taught to be used in amounts from 0.02-10% or 0.03-7% of the composition (paragraph 43).
Various suitable hydroxylamine type compounds are taught in paragraph 26 including the use of non-modified hydroxylamine.
In paragraphs 34 and 35, Mizuta describes the use of an additional surfactant that can be used in the composition and teaches the use of salts of alkyl sulfonic acid such as sodium alkyl sulfonate, potassium sulfonate and ammonium sulfonate.  These surfactant salts are taught to be used in amounts ranging from 0.05-5% or 0.1-3% of the composition (paragraph 47).

Various suitable corrosion inhibitors are taught in paragraphs 49 and 50 including the use of compounds such as benzotriazole and other triazole type compounds.
Mizuta teaches a rinsing and drying step in paragraph 72.

Allowable Subject Matter

Claim 24 is allowed.

Claims 3, 4, 8, 10, 14, 19, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In each of these claims the applicant has defined amounts of the compounds or specific elements of the structure of compounds which are not taught in the prior art of record.  Nor would it have been obvious to not only chose these compounds but also chose these compounds in the amounts required by the instant claims.  Such a selection would require significant hindsight.  As such these claims would be allowable in independent form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761